Citation Nr: 0116115	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  97-35 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
legs, knees, ankles, and feet, including as due to service-
connected disability.

2.  Entitlement to service connection for hypertension as due 
to service-connected disability.

3.  Entitlement to an increased rating for residuals of a 
right epididymectomy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to December 
1980.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  In a 
rating decision dated June 1996, the RO in Portland, Oregon, 
in pertinent part, denied the veteran's claims for service 
connection for disabilities of the knees, legs, ankles and 
feet, for hypertension, an eye disability and for a liver 
disorder.  In addition, the RO proposed to reduce the 20 
percent evaluation then in effect for residuals of a right 
epididymectomy to 10 percent.  The veteran was notified of 
the reduction proposal by a letter dated August 1996.  The 
reduction was effectuated by a December 1996 rating action, 
and was effective in April 1997.  Based on the receipt of 
additional evidence, including the veteran's testimony at a 
personal hearing at the RO in June 1997 and the report of a 
Department of Veterans Affairs (VA) examination in September 
1997, the hearing officer restored the 20 percent rating for 
residuals of a right epididymectomy, effective from the date 
of the reduction.  

During the hearing at the RO in June 1997, the veteran 
withdrew the issues of service connection for a liver 
disorder and blurred vision.  Therefore, this decision will 
be limited to the issues noted on the preceding page.

In a substantive appeal dated February 1998, the veteran 
referred to a claim for service connection for calculi of the 
gall bladder.  In a statement received in September 1999, the 
veteran appeared to raise the issues of service connection 
for a disability manifested by fatigue, gout and blurred 
vision.  These issues were not developed or certified for 
appeal, and are referred to the RO for appropriate action.


REMAND

The veteran asserts that service connection is warranted for 
a disability of the legs, to include the knees, ankles and 
feet.  He argues that these disorders are either due to a 
skiing accident in service or the result of the medications 
he has been taking for many years for his service-connected 
epididymitis.  Similarly, he claims that his hypertension was 
caused by the medications for epididymitis.  

The service medical records confirm that the veteran injured 
his right knee in a skiing accident in December 1977.  He 
reported a trauma to his left ankle in September 1978.  He 
fell down the stairs and twisted it.  An X-ray study showed 
no significant abnormality.  The impression was sprain of the 
left ankle.  In December 1979, the veteran complained of left 
foot pain.  Tenderness with slight swelling was noted.  The 
assessment was mild foot strain.  He complained of painful 
knees and feet in May 1980.  Bilateral tenderness over the 
medial arch was noted.  Foot pain was assessed.  The record 
reflects the fact that the veteran has had complaints 
involving his lower extremities since service.  On VA 
orthopedic examination in March 1996, the veteran related 
that his knees, ankles and feet would swell.  He reported 
that when he was placed in ski training in service he injured 
both knees, feet and ankles.  He indicated that since that 
time, he had experienced periodic swelling of the legs from 
the knees distally every three months.  Following an 
examination, it was concluded that he had bilateral lower leg 
swelling of undetermined etiology.  Gout was to be ruled out.  
Subsequent evaluations have found gout or gouty arthritis.  

With respect to the claim for service connection for 
hypertension, the Board notes that following a VA examination 
in September 1997, the examiner diagnosed hypertension, in 
poor control.  The Board acknowledges that the physician 
commented that there was nothing in the literature that 
indicated that recurrent or even chronic use of low dose 
Tetracycline or Doxycycline was a causal agent in 
hypertension.  Subsequently, the veteran has referred to 
medical texts that allegedly support his claim.  However, he 
has not submitted any of the articles for the record.  

In addition, the veteran states that a higher rating should 
be assigned for residuals of a right epididymectomy.  A 20 
percent evaluation has been assigned pursuant to the 
provisions of Diagnostic Code 7512 of the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000).  The Board observes 
that neither the statement of the case nor either 
supplemental statement of the case includes the criteria for 
evaluating epididymitis.  The Board further notes that the 
December 1996 rating decision included some of the criteria 
for rating genitourinary disabilities.  The veteran was 
furnished a copy of this rating action.  It is significant to 
point out, however, that epididymitis is to be rated as a 
voiding dysfunction, and the criteria set forth in the 
December 1996 rating action were for urinary frequency or 
obstructed voiding.  

By a rating action in December 1996, the RO denied service 
connection for a bladder disorder with urinary tract 
infection and incontinence and for kidney stones.  In March 
1997, the veteran disagreed with these decisions.  However, 
the record does not reflect that the RO has issued a 
statement of the case that addressed the claims for service 
connection for a bladder disorder with urinary tract 
infection and incontinence and for kidney stones.  Therefore, 
a Remand is required so that the RO can prepare a statement 
of the case regarding those issues.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

In addition, the Board notes that the RO did not furnish the 
be with a supplemental statement of the case concerning the 
veteran's service-connected genitourinary disability 
following the March 2000 VA compensation examination.  That 
deficiency will be cured on Remand.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all medical care providers who have 
treated him for any disabilities of the 
legs, knees, ankles, and feet, and for 
hypertension since his discharge from 
service, and for epididymitis since 1996.  
After securing any necessary releases, 
the RO should request copies of any 
records not already associated with the 
claims folder.  The veteran should be 
encouraged to submit any additional 
evidence in his possession, including 
copies of pertinent medical texts, in 
support of his claims.  

2.  The veteran should then be scheduled 
for VA orthopedic, cardiovascular, and 
genitourinary examinations to determine 
the nature and severity of his 
disabilities.  The claims folder must be 
made available to and be reviewed by the 
examiners in conjunction with their 
examinations.  The examiners' reports 
should set forth in detail all current 
pertinent symptoms, clinical findings, 
and diagnoses.  

a.  The orthopedist should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that any current disability 
of the legs, knees, ankles, or feet 
is related to any injury or disease 
in service or to the veteran's 
service-connected epididymitis, 
including to medication he has taken 
for the disability.  

b.  The cardiovascular examiner 
should be requested to render an 
opinion as to whether it is at least 
as likely as not that the veteran's 
hypertension is due to the veteran's 
service-connected epididymitis, 
including to medication he has taken 
for the disability.  

All opinions should be supported by 
reference to pertinent evidence.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  The RO should furnish the veteran and 
his accredited representative with a 
statement of the case regarding the issues 
concerning service connection for a 
bladder disorder with urinary tract 
infection and incontinence and for kidney 
stones.  If, and only if, a timely 
substantive appeal is received regarding 
those issues, the RO should certify those 
issues to the Board for appellate 
consideration.  

5.  Upon completion of all appropriate 
development of the record, the RO should 
readjudicate the claims currently on 
appeal.  If action taken remains adverse 
to the veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case.  The 
supplemental statement of the case should 
include the appropriate criteria for 
rating epididymitis as voiding 
dysfunction.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	William Harryman
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


